DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 22-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sylvan et al. (US 5,325,765; Jul. 5, 1994) in view of Guerin (BE 894031; made of record by applicant) and Powell (US 2006/0096973 A1; May 11,2006).
Regarding claims 22-23, 29, 33 and 40, Sylvan discloses a method for preparing a beverage from a predetermined dose of a food substance contained in a sealed filtering capsule that is cup shaped comprising inserting the capsule into a holder of a preparation device, engaging the capsule holder with an injection lid, and injecting water into the capsule to flow through the substance in the capsule to an outlet to prepare the beverage (col. 4, lines 16-26; claim 1). 
While Sylvan teaches such method for preparing a beverage, Sylvan fails to disclose passing the water through the substance in the capsule using centrifugal forces.
Guerin teaches using centrifugal forces to produce a beverage from a predetermined dose of a food substance (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the method of Sylvan use centrifugal forces to force the water through the substance along a longitudinal axis in the capsule as Guerin teaches that centrifugal rotation can produce the beverage in a shorter amount of time (Abstract).
With respect to collecting the beverage or liquid food in a collector in the capsule, Sylvan teach a chamber 42 in the capsule for receiving outflow of the beverage from the filter. Therefore, Sylvan teaches a collector within the capsule.
With respect to heating the beverage in the collector to avoid cooling before it exits, the examiner notes that neither Sylvan nor Guerin teach such methodology. 
Powell discloses a coffee maker and further teaches a heating unit associated with the coffee maker to ensure the beverage remains heated after it has been brewed ([0016]-[0019]).
All the prior art are directed to methods of brewing coffee. As Powell teaches that it is known in the art to provide heating elements to ensure the brewed coffee remains heated, it would have been obvious to apply such methodology to Sylvan and heat the beverage in the collector so as to ensure the coffee does not cool before consuming. 
Sylvan further teaches opening the capsule before introducing water therein and discarding the capsule after a single use (col. 1, lines 46-49 and 64-65).
Sylvan teaches that the capsule can be opened by piercing the capsule (col. 1, lines 63-65).
Sylvan and Guerin further disclose that the capsule is sealed in a gas tight manner (col.1, lines 60-62) and contains beverage ingredients, such as coffee or tea (Abstract; col. 4, line 25). Sylvan teaches that the dose of food substance within the capsule forms one serving (col.1, line 48) and both Sylvan and Guerin disclose that the axis of rotation when using centrifugal forces would be vertical.
With respect to collecting the beverage or liquid food in a collector in the capsule, Sylvan teach a chamber 42 in the capsule for receiving outflow of the beverage from the filter. Therefore, Sylvan teaches a collector within the capsule.
With respect to heating the beverage in the collector to avoid cooling before it exits, as stated above, Powell discloses a heating means to avoid cooling of the beverage and therefore it would have been obvious to have a heating means in Sylvan to avoid cooling of the beverage in the capsule.
Sylvan teaches the capsule holder (i.e. referencing means) having a lid which pierces the capsule to allow water therein (i.e. water injection lid). 
Sylvan does not specifically disclose the capsule holder being traversed by a water conduit or reservoir, however, Sylvan teaches a brewing apparatus comprising a capsule holder with piercing means to allow water into that capsule and therefore it would have been obvious to one of ordinary skill in the art to have the water conduit traversed by the referencing means as brewing apparatuses are known in the art to have attached water reservoirs for pumping water into the brewing chamber.
Additionally, it is well known in the art to collect the beverage from the brewing chamber and add water to the beverage depending on the desired strength and type of beverage.
Regarding claims 24-25, 30-31 and 39, as stated above, Sylvan teaches a chamber 42 in the capsule for receiving outflow of the beverage from the filter. Therefore, Sylvan teaches a collector within the capsule.
Sylvan teaches that the collected beverage is passed through a nozzle, or tube,  to a user receptacle. As the user receptacle is located under the collecting chamber, the leverage is considered to pass downward through the nozzle and tube of the collecting assembly by gravity. 
Regarding claims 26-27, as stated above, the combination of the prior art teaches centrifugal rotation of the capsule, but fails to specifically teach the positioning of the axis of rotation as claimed. 
However, the prior art teaches that the axis of rotation is such that the water flows radially and uniformly to a sidewall of the capsule by gravity and therefore it would have been obvious to one of ordinary skill in the art to position the axis of rotation at any angle and position so as to efficiently provide a beverage due to centrifugal rotation of the capsule. 
Regarding claim 28, the prior art further teaches a by-pass conduit for the addition of liquid to the beverage. 
Regarding claim 32, as the capsule of the combination of the prior art centrifugally rotates, the capsule is considered to be connected to a central rotating rod that enables the capsule to rotate. 
Regarding claims 34-38, as stated above, Sylvan teaches a chamber 42 in the capsule for receiving outflow of the beverage from the filter. Therefore, Sylvan teaches a collector within the capsule.
The prior art further teaches the collector comprising a closing cover that provides a fluid tight seal. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791